Citation Nr: 1439648	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967 and from July 1976 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013, the Veteran submitted additional evidence in support of the Veteran's claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's anemia was initially demonstrated many years after service, and has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.

2.  The Veteran's erectile dysfunction has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anemia, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2006 satisfied the duty to notify provisions with respect to secondary service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's September 2011 and January 2013 remands, updated VA treatment records dated from December 2007 through June 2012 have been associated with the claims file.

Further, the Veteran was provided VA examinations in February 2007 and October 2011 to obtain medical opinions addressing the relationship of the Veteran's anemia and erectile dysfunction to his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the September 2011 and January 2013 previous remands, the Board found the February 2007 and October 2011 VA medical opinions were not adequate to address the secondary relationship of the Veteran's anemia to GERD, and his erectile dysfunction to hypertension, and requested new VA examinations in these matters.  Pursuant to the Board's January 2013 remand, the Veteran was notified that VA examinations had been scheduled for him in February 2013, but he did not report for them, and the record does not reflect that he has requested an additional examination, or presented good cause as to why the examinations for which he failed to report should be rescheduled.  38 C.F.R. §§ 3.159(c) (4), 3.655 (2013).  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the VA medical opinions evidence of record were found not adequate to decide the claims on appeal, the Board finds that there has been substantial compliance with its prior remands, as the RO met its duty to attempt to provide the Veteran new VA examinations.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as primary anemia, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service ([one year for anemia]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Anemia

There is a current diagnosis of anemia, as documented by an October 2011 VA examination report.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Concerning this, an examiner who conducted the Veteran's February 2007 VA examination noted after reviewing the Veteran's blood count and complete blood count (CBC) that the Veteran had higher mean corpuscular volume (MCV) but his hemoglobin was normal and that by definition, he had macrocytosis (bigger red blood cells) but not anemia.  However, the October 2011 VA examiner, based on the Veteran's review of claims file, listed a diagnosis of anemia, specifically vitamin B-12 deficiency.

However, the Veteran's anemia first manifested many years after service and are not related to any aspect of service.  Service treatment records are entirely negative for this condition.  The February 2007 VA examination report noted the onset of the Veteran's anemia was in September 2006.  The October 2011 VA examiner also stated that the date of the anemia diagnosis was September 26, 2006.  VA treatment records dated in September 2006 reflect that the Veteran's recent laboratory work showed "low normal" B12 level and he was advised for another laboratory work to ensure that he was not B12 deficient.  However, a repeat laboratory work suggested B12 deficiency and he was started on B12 shots monthly.  In a March 2014 Appellate Brief, the Veteran contends that his anemia had its onset in service.  However, he does not assert any specific symptoms or findings to support this contention.  The Board finds that diagnosis of anemia is too complex a medical issue, one typically determined by persons with medical training (based on multiple laboratory tests), to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis of anemia, and his assertion as to the onset of his anemia in service is not competent evidence.  Further, given the documentation of initial diagnosis of anemia in September 2006, the Board finds that the Veteran's lay contention is not credible and lacks probative value in that he has not reported any particular condition in service or continuing symptoms after service relating to this condition.

As such, the most probative evidence does not support entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.  The Board notes the 18 year gap between separation from service and the onset of the Veteran's anemia.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this regard, the Board also notes that the Veteran does not contend, and the record does not demonstrate, that he had primary anemia manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for anemia is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the medical evidence of record does not establish that the anemia is proximately due to, the result of, or aggravated by the Veteran's service-connected GERD.  The examiner who conducted the Veteran's October 2011 VA examination opined that the Veteran's anemia is "less likely than not proximately due to or the result of the Veteran's service connection condition."  In support of this opinion, the examiner noted that the Veteran had had no signs and symptoms of GERD for years, did not use proton pump inhibitors (PPIs), and never had iron deficiency anemia.  Rather, the examiner explained that the Veteran had pernicious anemia wherein the body destroyed the cells in the stomach that helped the body absorbing Vitamin B12, and that he had problems with the way his body digested food, such as sprue (also called celiac disease), Crohn's disease, bacteria growth in the small intestine, or a parasite.  Therefore, the examiner indicated that GERD would not be the cause of the Veteran's body's inability to absorb Vitamin B-12.

The Board acknowledges that the examiner did not address whether the Veteran's pernicious anemia, or his inability to absorb Vitamin B-12, was chronically aggravated by his GERD.

As discussed earlier, the Board remanded the case for a clarifying medical opinion addressing the question of aggravation in January 2013, however, the Veteran did not report to the examination.  If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, the Board is now compelled to adjudicate the Veteran's claim based on the existing record, and it concludes that the preponderance of the evidence is against the claim for service connection for anemia.  See 38 C.F.R. § 3.655.

Erectile Dysfunction

The medical evidence shows a current diagnosis of erectile dysfunction, as documented by the February 2007 and October 2011 VA examination reports.  See Degmetich, 104 F. 3d at 1332.

However, the Veteran's erectile dysfunction first manifested many years after service and is not related to any aspect of service.  Service treatment records are entirely negative for this condition.  At the February 2007 VA examination, the Veteran reported that the onset of his erectile dysfunction was in 2002, which would be approximately 14 years after service, and that he gradually started noticing that he was not sexually active as he used to be.  The October 2011 VA examiner noted the date of the erectile dysfunction diagnosis was June 29, 2007.

As such, neither the Veteran nor the record suggests entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.  The Board notes the 14 year gap between separation from service and the onset of the Veteran's erectile dysfunction as reported by the Veteran.  The first evidence of record showing a diagnosis of erectile dysfunction was in June 2007.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the medical evidence of record does not establish that the Veteran's erectile dysfunction is proximately due to, the result of, or aggravated by the Veteran's service-connected hypertension.  The February 2007 VA examiner opined that although the Veteran had hypertension that can contribute to some degree of erectile dysfunction, the Veteran's erectile dysfunction was less likely as not (less than 50 percent probability) caused by or a result of his hypertension.

Additionally, the October 2011 VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his hypertension because he had hypertension and used several anti-hypertensives over the years without problems until recent years.  The examiner noted that while it is possible that medication used for hypertension can cause erectile dysfunction, initially when on the medication, the Veteran apparently did not have a problem with erectile dysfunction.  In a June 2012 addendum, the examiner added that it is less likely as not that hypertension/medications aggravated the Veteran's erectile dysfunction.

The Board found in its January 2013 remand that the October 2011 VA examiner's opinion was not sufficient because it did not consider the Veteran's reported history of erectile dysfunction starting in 2002 and the examiner did not provide the necessary medical explanation as to why the Veteran's erectile dysfunction is not aggravated beyond its natural progression by his service-connected hypertension.  A VA examination was scheduled for him in February 2013, but the Veteran failed to report; therefore, his claim must be evaluated on the evidence of record, which does not contain a nexus opinion relating the Veteran's erectile dysfunction to his service or his service-connected hypertension.  38 C.F.R. § 3.655.

In December 2013, the Veteran submitted an internet article suggesting a causal relationship between high blood pressure and erection problems and that studies showed increased likelihood of erectile dysfunction in men of older ages with high blood pressure.  However, it does not specifically address the Veteran's situation or provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  The only competent medical opinion of record specifically addressing the relationship between the Veteran's erectile dysfunction and his hypertension is negative to his claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Thus, the article cannot be used to establish a medical nexus between the Veteran's current erectile dysfunction and his service-connected hypertension.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for erectile dysfunction on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


